Dissenting Opinion by
Judge Clay.
By the deed in question Joseph Snyder, who was one of six children, sold and conveyed to his brother, James T. Snyder, an undivided one-sixth interest in a tract of land then owned by his mother, Susan Snyder. His mother united in the deed “to secure said interest to said James T. Snyder after her death.”
The opinion holds that the deed is valid as to the mother but void as to Joseph, and that Joseph is entitled to a one-sixth interest in the remaining five-sixths of his mother’s land. The ruling is based on the theory that Joseph conveyed a mere expectancy in his mother’s estate, but such is not the case. • Suppose that Joseph had first procured his mother to convey to him an undivided one-sixth interest in her land subject to her life estate, and he had then conveyed to his brother, would anyone contend for a moment that he had conveyed to his brother a mere expectancy? Certainly not. And yet the legal effect of the transaction is precisely the same as if this had been done. When the mother united in the deed, what would have been a mere expectancy, if Joseph alone had conveyed, became a certain, fixed and vested estate which passed to the grantee. To say that the transaction is void as to Joseph but valid as to the mother is to ignore *241altogether the intention of the parties. Who sold? Joseph. Who received the consideration? Joseph. Who procured his mother to unite in the deed? Joseph. Why did she unite in the deed? Not for the purpose of selling generally an undivided one-sixth interest in her land to James, but for the sole purpose of vesting in James the title to the undivided one-sixth interest in the land sold by Joseph and which, but for the conveyance, would go to Joseph on her death. Clearly, one who has sold his interest in his mother’s estate for a valuable consideration, and has procured his mother to unite-in the deed for the purpose of giving legal effect to the transaction is no more entitled to claim that the deed is invalid than one who first acquired title from his mother and then conveyed to the grantee.
The injustice of the opinion becomes more manifest when we consider its effect upon the rights' of the four children who were not parties to the contract. The only issue below was between Joseph and James. Thequestion of Joseph’s right to share in the remainder of his mother’s estate was not presented by the pleadings or considered by the court. And yet this court, without giving the other children an opportunity to be heard on the question, rules that Joseph, who had sold his share in his mother’s estate for a valuable consideration and vested the purchaser with a good title thereto, is now entitled to another division which will deprive his brothers and sisters of their fair share in their mother’s estate.
As the chancellor adjudged that the deed was valid as to Joseph, I am of the opinion that the judgment should be affirmed.